Citation Nr: 0218366	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder, currently assigned a 50 percent 
evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1969 to March 
1971.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision 
by the New York, New York, Regional Office (RO), which 
confirmed a 50 percent rating for post-traumatic stress 
disorder.  


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by complaints of anxiety, 
depression, occasional sleep difficulties, and recurrent 
intrusive recollections of Vietnam and associated 
symptomatology.  He remains employed.  

2.  Appellant is separated from his girlfriend, but his 
family life has stabilized and he maintains familial 
relationships with siblings.  He is appropriately attired, 
engages well in activities of daily living, and has 
satisfactory impulse control.  He responds well to 
psychotropic medication, is correctly oriented, and has 
essentially intact cognitive functioning.  

3.  It is at least as likely as not that appellant's post-
traumatic stress disorder does result in deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood.

4.  Appellant's post-traumatic stress disorder does not 
result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but no 
more, for appellant's post-traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.129, 4.130, 4.132, Diagnostic Codes 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5100 et. seq. 
(West Supp 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim was obviously not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed, 
particularly in light of the partial allowance of the 
issue on appeal by the Board's decision herein.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected psychiatric disability 
issue on appeal over the years are documented in the 
medical evidence.  Additionally, an April 2000 VA 
psychiatric examination was conducted and relevant, recent 
VA psychiatric treatment records have also been associated 
with the claims folder.  Appellant's representative has 
also more recently submitted a June 2002 VA clinical 
record in support of the claim.  Said clinical records and 
examination are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected psychiatric disability, provide a clear picture 
of all relevant symptoms and findings, and included 
assignment of scores on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree 
to which an individual functions socially and 
industrially.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examination and treatment reports.  In addition, appellant 
was issued a Statement of the Case, which included 
relevant clinical evidence, laws and regulations, a 
detailed explanation of the rationale for said adverse 
rating decision, and information advising appellant of the 
Veterans Claims Assistance Act of 2000 and its 
application.  The Board concludes it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been set out and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
psychiatric disability on appeal in the context of the 
total history of that disability, particularly as it 
affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated 
by the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions 
in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disabilities."  38 C.F.R. § 4.1.

The VA's Schedule for Rating Disabilities as it applies to 
this claim provides a general rating formula for mental 
disorders, including post-traumatic stress disorders.  A 
100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform the 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

Appellant's service records indicated that he had Vietnam 
service as an infantryman and had received a Combat 
Infantryman Badge. 

VA hospitalization records dated in January 1985 diagnosed 
dysthymic disorder with phobic features.  On August 1992 
VA psychiatric examination, a history of alcohol problems 
with hospitalizations in the 1980's was noted.  Mild to 
moderate post-traumatic stress disorder was diagnosed.  A 
December 1992 rating decision granted service connection 
and assigned a 10 percent evaluation for post-traumatic 
stress disorder.  

On November 1994 VA psychiatric examination, appellant's 
complaints included nightmares, flashbacks, sleep 
difficulties, startle reaction, and associated 
symptomatology related to Vietnam.  He appeared 
hypervigilant, paranoid-like, with mood and affect that 
varied greatly between irritability, anger, and 
depression.  Memory was intact and judgment was good.  
Moderately severe to severe post-traumatic stress disorder 
was diagnosed, with a GAF scale score of 42 assigned.  A 
January 1995 rating decision increased the evaluation for 
post-traumatic stress disorder from 10 percent to 50 
percent.

On April 1997 VA psychiatric examination, it was noted 
that appellant had been employed for the past 22 years by 
the same chemical company employer.  Appellant's 
complaints included nightmares, insomnia, flashbacks, 
hypervigilance, startle reaction, sleep difficulties, and 
associated symptomatology related to Vietnam.  Clinically, 
he appeared very tense and anxious.  He stated that his 
mood was stable now since being on medications, but that 
it had previously been extremely irritable with periods of 
depression.  Recent and remote memory was intact.  Insight 
was diminished.  He reportedly had last used alcohol in 
1982.  The examiner noted that it was extremely difficult 
to obtain any specific information from appellant; that 
appellant would become angry if pressed for details; and 
that his judgment might be somewhat impaired.  Mood 
appeared depressed.  Post-traumatic stress disorder was 
diagnosed and a GAF scale score of 49 was assigned.  A May 
1997 rating decision confirmed a 50 percent evaluation for 
post-traumatic stress disorder, citing to the recently 
amended rating criteria for evaluating mental illness. 

VA outpatient treatment records reveal that in 1998, 
appellant terminated group psychotherapy after many years 
of participation, but that he would continue individual 
psychotherapy.  It was noted that he had "made great use 
of group therapy in terms of remaining sober for many 
years and learning how to negotiate the world in a way 
that is satisfying and beneficial for him."  In June 1999, 
appellant reported continuing good effect from his 
medication.  Mood and affect were positive, although 
anxious at times with a need to isolate himself from 
others; and he reported sleeping well.  In December 1999, 
he reported similar symptomatology, although he 
acknowledged increased depression the past two months.  He 
reportedly had had some work difficulty after a change of 
assignment and that his employer over the years had 
provided him "lots of leeway on the job."  

On April 2000 VA psychiatric examination, the examiner 
noted that she had reviewed the medical records and 
history.  It was indicated that appellant had remained 
sober for 17 years; that although he had not spoken to his 
father for several years, he got along with his brothers 
and sister; that he had never married but had lived with 
his current girlfriend for 28 years; that he had two 
children and two grandchildren; that although he and his 
girlfriend fought, he was not verbally or physically 
abusive; and that he had worked as a laborer at a local 
plant which was closing in October and the emotional 
atmosphere there was "understandably quite tense."  
Significantly, he stated that he got along well with 
coworkers and supervisors.  He also stated that if he did 
not like someone, he simply did not speak to them.  

On mental status evaluation, appellant appeared casually 
and appropriately dressed with "very good ADLs [activities 
of daily living] and hygiene."  He was very cooperative 
and friendly, maintaining rapport easily with the examiner 
throughout the interview.  It was noted that his mood was 
anxious and his mouth was dry perhaps due in part to 
medication as well as overall anxious demeanor.  Affect 
was congruent with mood.  Speech was described as somewhat 
pressured, although always logical and relevant.  Recent 
and remote memory was intact.  No thought disorder was 
indicated and any recent hallucinations/delusions were 
denied.  He was oriented to time, place, and person.  It 
was noted that although in the past, he would have impulse 
control problems, these were associated with alcohol use.  

Appellant denied any recent serious depression.  Although 
he stated that he did become depressed, he felt his 
medications helped him control this to a large extent as 
well as allowing him to manage his general anxiety.  It 
was noted that although occasionally he had difficulty 
sleeping, this was less of a problem since return from 
Vietnam when he would have nightmares.  Appetite was well 
maintained.  It was noted that although in the past he had 
been suicidal, this was associated with drinking alcohol 
and had not occurred recently.  He denied homicidal 
ideation.  The examiner stated that appellant's post-
traumatic stress disorder symptomatology included 
recurrent intrusive recollections of Vietnam experiences; 
somewhat diminished interest in significant activities; 
some estrangement from others such as his father; 
occasional irritability that he was generally managed by 
his long-term therapy; startle response; and occasional 
concentration difficulties.  Significantly, moderate post-
traumatic stress disorder with alcohol dependence in 
remission was diagnosed, with a GAF scale score of 56 
assigned for the past year and current period.  

VA outpatient treatment records reveal that in June and 
July 2000, appellant reported that his medication remained 
effective and that family life was stable; and he appeared 
in good spirits.  In October 2000, he reported that the 
plant where he worked was closing down in December and 
expressed the belief that he would be able to easily find 
another job.  In January 2001, he reported sleeping fairly 
well, that his family relationships were well, and that 
work was winding down and he was confident on finding 
another job.  In May and June 2001, he was experiencing 
depression, hyperinsomnia, and poor appetite.  Mood was 
described as fairly good.  In November 2001, it was noted 
that he was separated from his "wife."  He appeared 
depressed and reported that sleep was poor.  It was also 
reported that he had obtained a job working in a hotel.  
In January 2002, it was noted that his home situation was 
"more settled", although fluctuating.  His job was 
"working out fairly well" and he worked alone which was 
beneficial to him.  

VA outpatient treatment records reveal that in February 
2002, appellant reported having a good effect from his 
medications; that his family situation remained stable, 
although a grown daughter refused to speak to him on the 
telephone; and that except for immediate family, he was 
"pretty much socially isolated."  A GAF scale score of 50 
was assigned.  

The evidentiary record reveals that the GAF Scale score 
assigned appellant on April 2000 VA psychiatric 
examination was 56, indicative of no more than a moderate 
degree of psychiatric impairment.  However, after a more 
recent exacerbation of his psychiatric disability 
apparently related, in part, to a separation from his 
long-standing girlfriend, admittedly, the GAF Scale score 
of 50 assigned appellant in a February 2002 outpatient 
treatment record is indicative of severe psychiatric 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the United States Court of Appeals for 
Veterans Claims (Court) explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness....[']  A 55-60 rating indicates [']moderate 
difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

However, the GAF scale scores are not determinative of the 
appellate issue, but are merely pieces of evidence to be 
considered and evaluated together with all other material 
evidence of record.  It is significant that despite his 
psychiatric disability, appellant has maintained a stable, 
lengthy period of gainful employment and has recently 
obtained another job after his employer closed the plant 
where he had been employed for many years.  Although he 
has apparent social withdrawal to some extent, appellant 
has maintained relationships with his siblings; and his 
home situation despite a recent separation from his 
girlfriend appears rather stabilized.  He has remained 
correctly oriented, appropriately attired, with 
satisfactory impulse control; and has effectively 
functioned with the benefit of his psychotropic 
medications and psychotherapy.  However, a significant 
positive piece of evidence is a recently submitted June 
2002 VA clinical record, which described a history of 
chronic vocational problems, difficulty getting along with 
supervisors, and "marital" difficulties; and the 
assessment was severe post-traumatic stress disorder 
symptoms including depression, social isolation, insomnia, 
anger, and hypervigilance.  

With resolution of all reasonable doubt in appellant's 
favor, the Board finds that the GAF scores, particularly 
the recent 50 GAF score and assessment of severe post-
traumatic stress disorder symptomatology, as well as the 
other clinical findings more nearly approximate the 
criteria for severe occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, and mood.  Thus, for the aforestated reasons, 
the Board concludes that it is at least as likely as not 
that under the amended criteria, his psychiatric 
disability more nearly approximates the criteria for a 70 
percent rating.  

However, neither the GAF scores nor the other clinical 
findings indicate that appellant's service-connected post-
traumatic stress disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform the 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name (the criteria for a 100 percent 
schedular rating for mental illness).  

Significantly, appellant was without any indication of an 
inability to engage in activities of daily living; he did 
not display any bizarre behavior; and he was employed.  

The clinical evidence does not show that appellant's post-
traumatic stress disorder, in and of itself, presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Again, he 
is currently employed and there is no indication that he 
has frequently been hospitalized for said disability.  


ORDER

An increased rating of 70 percent, but no more, for 
appellant's post-traumatic stress disorder is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

